779 N.W.2d 497 (2010)
CITIZENS INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,
v.
Hilda Mae RIPPY, Phillip Goldman, and Barbara Goldman, Defendants, and
Myra Lou Trent, Personal Representative of the Estate of Cyrus E. Trent, Deceased, Defendant-Appellant.
Docket No. 139888. COA No. 284510.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the September 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.